DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-11, and 13-17 are rejected under 35 U.S.C. 102(a) as being anticipated by Kaino (US 2017/0363738).
	Regarding claims 1 and 9, Kaino discloses a method and a radar system, the method comprising:
	receiving reflections of a plurality of radar signals from an environment by a radar system (Abstract; paragraph [0005]; e.g., received signals that are acquired by receiving reflected waves. Each of the reflected waves is a radar transmission wave transmitted toward a vicinity of an own vehicle and then reflected from the target existing in the vicinity); 

	wherein at least one of the two received radar reflections had a reflection in the environment off of a secondary reflecting object (paragraphs [0040]-[0041], [0206] see stationary vehicle and upper object overlaps with each other); and
	revising tracking for the object based on the two received radar reflections correspond to the object (paragraphs [0005], [0083]; e.g., The deriving unit derives a plurality of parameters according to a target and detection distances of the target on the basis of received signals that are acquired by receiving reflected waves) and (paragraph [0110]; e.g., relative-velocity-difference model 63b, parameters, which characterize the model, are adjusted for each of the stationary vehicle and the upper object so as to improve determination precision).
	Regarding claims 2 and 10, Kaino discloses the method and the radar system of claims 1 and 9, wherein a first radar reflection of the two radar reflections is received by a first radar unit of the radar system and a second radar reflection of the two radar reflections is received by a second radar unit of the radar system (Fig. 2; paragraph [0053]).
	Regarding claim 3, Kaino discloses the method of claim 1, wherein revising the tracking comprises revising a location of the object (paragraph [0047]; e.g., The left/right direction of the own vehicle A is a lane-width direction of a road on which the own vehicle A travels. Origin of 
	Regarding claim 4, Kaino discloses the method of claim 3, wherein revising the tracking comprises revising an azimuth extent for the object (paragraphs [0074], [0079]).
	Regarding claim 5, Kaino discloses the method of claim 1, further comprising determining a location of the secondary reflecting object causing reflections (paragraphs [0105], [0109]; e.g., cause an upper object has vertical and lateral widths, a reflection-point position becomes unstable, and a vertical and lateral position thereof can move, and thus a distance to the radar device 1 tends to change largely to enlarge a time differential of a detection distance).
	Regarding claims 6 and 11, Kaino discloses the method and the system of claims 1 and 9, further comprising: for each of the two received radar reflections determining a doppler, azimuth extent, and range for the reflections (paragraphs [0143], [0153]).
Claims 13-17 are drawn to a non-transitory computer readable medium having stored thereon executable instructions that, upon execution by a computing device, cause the computing device to perform functions comprising code means for generating steps of claims 1-6.  Therefore, the same rationale applied to claims 1-6 apply. In addition, Kaino inherently discloses a computer program product, i.e., given that Kaino discloses a process, the process would be implemented by a processor that requires a computer program product, e.g., a RAM, to function.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 12, 19, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Kaino in view of Achour (US 2020/0057155).
	Regarding claims 7 and 12, Kaino discloses the method and the system of claims 6 and 11, further comprising wherein the secondary reflection had a reflection in the environment off of the secondary reflecting object (paragraphs [0040], [0204] see the upper object (secondary reflecting object) is overlapping with the stationary vehicle).
	Kaino fails to specifically disclose determining a primary reflection of the two received radar reflections and a secondary reflection of the two received radar reflections.
	However, Achour discloses determining a primary reflection of the two received radar reflections (Fig. 2; paragraph [0026]; e.g., Direct reflections from a target object, such as from vehicle 150, are identified by solid lines.) and a secondary reflection of the two received radar reflections (Fig. 2; paragraph [0026]; e.g., Other reflections bounce off a first point toward a second point, such as to the target vehicle 150).

	Regarding claim 8, Kaino in combination of Achour discloses the method of claim 7, further comprising revising the azimuth extent for the primary reflection based on at least one of the doppler, azimuth extent, and range for the secondary reflection (Kaino: paragraphs [0143], [0153]).
Claims 19 and 20 are drawn to a non-transitory computer readable medium having stored thereon executable instructions that, upon execution by a computing device, cause the computing device to perform functions comprising code means for generating steps of claims  7 and 8.  Therefore, the same rationale applied to claims 7 and 8 apply. In addition, Kaino in combination with Achour inherently discloses a computer program product, i.e., given that Kaino/Achour discloses a process, the process would be implemented by a processor that requires a computer program product, e.g., a RAM, to function.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648